37 F.3d 1494NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Allen M. McCALL, Sr., Plaintiff Appellant,v.WATKINS MOTOR LINES, INC., Defendant Appellee.
No. 93-1548.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 9, 1993.Decided Oct. 12, 1994.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Graham C. Mullen, District Judge.  (CA-91-349)
Allen M. McCall, Sr., appellant Pro Se.
John James Doyle, Jr., Constangy, Brooks & SMith, Winston-Salem, NC, for appellee.
W.D.N.C.
AFFIRMED.
Before WIDENER and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order granting summary judgment for Appellee in Appellant's wrongful termination action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  McCall v. Watkins Motor Lines, Inc., No. CA-91-349 (W.D.N.C. Apr. 7, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.